NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
IN RE NAREN CHAGANTI
2011-1344
(Serial No. 09/307,752)
Appeal from the United States Patent and '_l`rademark
Office, Board of Patent Appeals and Interferences°.
ON MOTION
0 R D E R
Naren Chaganti moves to reinstate this appeal.
On June 7, 2011, the court dismissed Chaganti’s ap-
peal for failing to file a brief. The court treats Chaganti’s
informal brief as a motion for reinstatement
ACc0rdingly,
IT ls 0RDERE:D THAT:
(1) The motion is granted The court’s June 7, 2011
order is vacated, the court’s mandate is recalled and the
appeal is reinstated
(2) The Direct0r’s brief is due within 40 days from the
date of filing of this order.

IN RE CHAGANTI
SEP 0 1 2011
Date
cc: Naren Chaganti
Raym0nd T. Chen, Esq.
s21
2
FOR THE COURT
lsi J an Horbaly
J an Horb aly
Clerk
FILED
U.S. COURT 0F APPEALS FOR
THE FEDERAL ClRCUIT
SEP 01 2011
lAN HDRB1\LY '
CLERK
~